(Por la Corte, a propuesta del
Juez Asociado Sr. Córdova Dávila.)
Por cuanto, la apelación en estos casos se interpuso en 27 de *992agosto de 1932 y en 20 de marzo de 1932 esta corte, después de citar al apelante para que expusiese las causas por las cuales no debía des-estimarse la apelación, oído su informe, dispuso que continuase la-tramitación de estos recursos;
Por CUANTO, dictada una nueva orden para mostrar causa y se-ñalado el día 10 del corriente mes para la vista del mismo, compa-reció el apelante manifestando que babía radicado su alegato, que su apelación es meritoria y que en la misma se discuten importantes cuestiones de derecho, y solicitando que se continuase la tramitación de los recursos, a cuya solicitud se opuso el fiscal;
PoR tanto, teniendo en cuenta que no se ha solicitado la deses-timación de los recursos de apelación en estos casos y las razones aducidas por la parte apelante, se accede a lo solicitado y se ordena que continúe la tramitación de los recursos interpuestos.